DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to papers filed 04/30/2021.
No claims have been amended, newly added or newly canceled.

Claims 1, 4, and 28-31 are currently pending and examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 28-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kang et al (US 2006/0251634-previously cited) in view of Roos (US 2009/0304656-newly cited), Isolaurie et al (US 2003/0180272-previously cited), Spigelman et al (US 2008/0107699-previously cited) and Chang et al (US 2007/0123460-previously cited).
Amended claim 1 is drawn to a method of healing a skin wound comprising topically administering to the skin wound of a subject a filter-sterilized probiotic bacterium lysate, wherein the lysate is from Lactobacillus rhamnosus GG ATCC 53103 or from a strain of Lactobacillus reuteri.
Amended claim 29 is drawn to a method of healing a skin wound comprising topically administering to the skin wound of a subject a filter-sterilized probiotic bacterium lysate, wherein the lysate is from Lactobacillus rhamnosus GG ATCC 53103.
Regarding claims 1, 28, 29 and 31, Kang teach a method of improving immune-function in mammals using Lactobacillus and MCT oil (page 2 para 16). In a preferred embodiment their product is used for topical treatment of skin disorders, such as skin wounds (page 3 para 25). A preferred species of Lactobacillus is L. reuteri ATCC 55730 (page 3 para 27). The Lactobacillus is taught to be used in lysate form (page 2 para 17-18, page 4 para 31, para 34). The lysate contains protein and therefore is a protein lysate (page 4 para 34).
Kang do not combine all the claimed features into one embodiment, however L. reuteri is known to be used as a treatment for treating disorders induced by pathogens of the cutaneous system (page 2 para 22), including topical treatment of opened wounds (page 2 para 16) as taught by Roos.
L. reuteri is useful and beneficial for the topical treatment of skin.
Kang do not specifically teach using a lysate from the specific strain Lactobacillus rhamnosus GG ATCC 53103. 
Isolauri teach methods of using probiotics in the prevention of atopic diseases, including skin diseases, such as eczema (Title, page 1 para 6, page 2 para 21). A suitable probiotic strain is taught to be Lactobacillus rhamnosus GG ATCC 53103 (page 1 para 4, page 2 para 13).
Spigelman disclose the use of Lactobacillus ATCC 53103 (page 3 para 21) for topical use in non-viable form, such as those cells thermally killed or cells killed by exposure to altered pH, chemicals such as phenol or elevated pressure (page 3 para 27), including application to human skin (page 1 para 9).
One of ordinary skill in the art would have been motivated to use the ATCC 53103 strain of L. rhamnosus GG in addition to the L reuteri in the method of Kang because Isolauri teach that this specific strain of Lactobacillus rhamnosus GG is suitable for use as a therapeutic probiotic intended for the treatment of skin diseases. The combination of agents known to be useful for the same purpose of healing damaged skin is deemed to be prima facie obvious as well. One of ordinary skill in the art would have had a reasonable expectation of success because Kang indicate that lactic acid producing probiotics such as Lactobacillus are suitable for use in their 
The combined teachings of Kang et al, Roos, Isolaurie et al and Spigelman render obvious Applicant’s invention as described above, but do not specifically describe  wherein the lysate is filter sterilized.
Chang teach that filter sterilization of a probiotic composition, such as Lactobacillus GG ATCC 53103 with a 0.22 micron filter is known for the purpose of providing a purified product for pharmaceutical use (page 11 para 126, page 11 para 116, 119). These probiotic products are also used in lysate form (page 21 para 182) as well as applied topically (page 11 para 114). The products are used for the treatment of inflammatory disorders (page 3 para 26) including damaged skin such as skin rashes (page 1 para 6). Chang teach that the pharmaceutical forms suitable for use include those that are topical and sterilized (page 10 para 109-110, page 11 para 114-115).
One of ordinary skill in the art would have been motivated to filter sterilize the probiotic lysates of Kang because Chang suggest that it is suitable and beneficial to do so in the field of using lysed probiotics. One of ordinary skill in the art would have had a reasonable expectation of success because Kang indicate that it is not the cell itself that provides the therapeutic effect but the protein secreted by the probiotic (page 2 para 11, page para 22-23) and because both Kang and Chang are applying probiotic lysates topically for therapeutic benefits.
Regarding claims 4 and 30, Kang are silent with regard to the cause of the wound. 

Therefore the combined teachings of Kang et al, Roos, Isolaurie et al, Spigelman et al and Chang et al render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not fully persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejection above.
Applicant argues that in view of their Declaration demonstrating that the document Mohammedseed is the inventors’ own work and thus not properly citable against the pending claims that a prima facie case of obviousness has not been established with respect to the pending claims. 
While the Declaration has overcome the previous 103 rejection, this rejection has been replaced with the new 103 rejection recited above.

This is not found persuasive. The sterilization of a pharmaceutical product is deemed to be obvious to the person of ordinary skill in the art. Evidence of this is demonstrated by the teaching of Chang that pharmaceutical forms suitable for use include those that are topical and sterilized (page 10 para 109-110, page 11 para 114-115). Chang teach that filter sterilization of a probiotic composition, such as Lactobacillus GG ATCC 53103 with a 0.22 micron filter is known for the purpose of providing a purified product for pharmaceutical use (page 11 para 126, page 11 para 116, 119).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion                                       
No claims are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632